Exhibit 10.1

 

[g184101ksi001.jpg]

[g184101ksi002.jpg]

 

NEWS RELEASE

 

Travelers Announces Jay S. Benet to Step Down as Chief Financial Officer; Daniel
S. Frey to Assume the Role

 

Jay Benet will continue to serve on senior leadership team as Vice Chairman

 

HARTFORD, Conn., Aug. 07, 2018 — The Travelers Companies, Inc. (NYSE: TRV) today
announced that, effective Sept. 1, Jay S. Benet will step down from his role as
Chief Financial Officer, a position he has held since 2002. Benet will remain on
the senior leadership team as Vice Chairman.

 

“Every milestone in the modern life of this company bears Jay Benet’s mark,”
said Chairman and Chief Executive Officer Alan Schnitzer. “His advice was
indispensable to my predecessor Jay Fishman for over a decade, and he has been a
key partner, mentor and friend to me for more than 10 years. I am deeply
grateful for all that he has contributed to this company, and we are fortunate
that he will continue to serve as a member of the senior leadership team.”

 

Daniel S. Frey will succeed Benet and become Executive Vice President and Chief
Financial Officer, effective Sept. 1. Frey currently serves as Chief Financial
Officer of the company’s Personal Insurance segment, having served in a number
of other key financial management roles across Travelers over the past 15 years.

 

Schnitzer added, “Dan has a proven track record as a finance leader at
Travelers. His deep technical expertise, strategic mindset and collaborative
style make him the perfect candidate to assume the role as our next CFO as we
execute on our perform and transform strategic agenda. I couldn’t be more
pleased to have Dan as a partner as he joins our senior leadership team.”

 

Frey brings to his new role more than three decades of finance and accounting
experience. Prior to his current role, Frey served as Chief Financial Officer of
the company’s Claim and Field Management organizations. Before joining
Travelers, he served as Chief Financial Officer of Spalding Sports Worldwide. He
began his career in public accounting at Deloitte & Touche. Frey received a
Bachelor of Science degree in accounting from the University of Connecticut.

 

As Vice Chairman, Benet will support the transition to Frey for a period of time
and then take on a variety of responsibilities, including serving as a strategic
advisor to the rest of the Travelers senior leadership team.

 

About Travelers

 

The Travelers Companies, Inc. (NYSE: TRV) is a leading provider of property
casualty insurance for auto, home and business. A component of the Dow Jones
Industrial Average, Travelers has approximately 30,000 employees and generated
revenues of approximately $29 billion in 2017. For more information, visit
www.travelers.com.

 

--------------------------------------------------------------------------------


 

###

 

Investors:

 

Abbe Goldstein, 917.778.6825

afgoldst@travelers.com

 

Media:

 

Patrick Linehan, 917.778.6267

plinehan@travelers.com

 

--------------------------------------------------------------------------------